Title: To George Washington from Major Generals John Sullivan, Nathanael Greene, and Adam Stephen, 28 June 1777
From: Sullivan, John,Greene, Nathanael,Stephen, Adam
To: Washington, George



May it Please your Excellencey
Camp at Middle Brook June 28th 1777

In obedience To your Excellencys order we have met and Considered The Pretensions of Colo. Moylan and Colo. Bland to Rank in the Army of The United American States; And beg Leave to Report That we are Unanimously of Opinion That Colo. Moylan is Intituled to Rank in the Army before Colo. Bland; which is Humbly Submitted to your Excellencey by your Excellenceys most obedt Servants

Jno. Sullivan M.G.
Nath. Greene M.G.
Adam Stephen M.G.

